DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 06/23/2020 has been received and entered into the case record.
Claims 78-97 are currently pending in the application
Claim 1 is amended.
Claims 85-89 and 97 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 78-84 and 90-96 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 78-84 and 90-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Newly amended claims 78 and 90 recite a new limitation within the method of “identifying a subject having a reperfusion injury or at risk for experiencing a reperfusion injury.”
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
	The specification does not disclose the newly amended limitation and therefore the claims are rejected on the grounds of new matter. As claims 79-84 and 91-96 depend on claims 78 and 90, they are additionally rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


78-84 and 90-96 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 78 and 90 recite treating a perfusion disorder in a subject having a reperfusion injury by administering ECFCs. 
Claims 79 and 91 which depend on claim 78 and 90, respectively, recite that the reperfusion injury results from treating a vascular disorder or treating a physical trauma. 
The metes and bounds are unclear to one of skill in the art as to what the invention is directed towards. The treatment of a perfusion disorder is not the same as treating a reperfusion disorder. Both are claimed in claim 78, however there is no mention of a perfusion disorder beyond the preamble of the claim. Thus the claims fail to particularly point out the invention.
As claims 80-84 and 92-96 depend on Claims 78, 79, 90, and 91, they are also rendered indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 78-84 are rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (WO2015/138634; IDS Reference Foreign Patent No. 1 filed on 06/07/2021) in view of Chen et al. (2013. Transplantation Proceedings, 45, 2034–2039) and Javed et al. (2008. Pediatr Res 64: 68–73)
Regarding claims 78-80 and 83, Yoder et al. teaches administering a composition comprising a therapeutically effective amount of ECFC-like cells. “ECFC-like cells are ECFC cells generated in vitro from pluripotent stem cell” (para. 0126). These cells read on the claims of the present invention as the ECFC cells claimed in the application are generated from pluripotent stem cells as recited in claim 82. In the culture method pluripotent cells may be maintained, expanded, and differentiated under defined conditions, wherein the use of feeder cells and/or serum is not required (i.e. serum free) (para. 0120, 0144). Subjects suitable for receiving therapy using the ECFC-like cells include those having endothelial dysfunction and/or damage of various kinds. For example, subjects having cardiovascular disease, myocardial infarction, cardiac stroke, or peripheral artery disease (PAD) can be suitable subjects for receiving therapy using the ECFC-like cells of the present disclosure. Subjects having lung or kidney disease or damage can be suitable subjects for receiving therapy using the ECFC-like cells of the present disclosure. In preferred embodiments, PAD patients developing critical limb ischemia (CLI) (i.e. vascular disorder; perfusion disorder) can be suitable subjects for receiving therapy using the ECFC-like cells of the present disclosure (para. 0205). As the patients are treated upon having PAD and critical limb ischemia, a step of identifying an individual who is at risk for reperfusion disease by identifying an individual with a perfusion disease would be inherent.
However, while Yoder teaches that ECFCs treat perfusion disorders, Yoder does not teach that the ECFCs are utilized to treat a reperfusion injury.
Chen et al. teaches that bone marrow-derived EPCs can home to an injured kidney and attenuate ischemia reperfusion (i.e. reperfusion disorder) injury in a rat model wherein the injury has been induced by clamping the kidney (i.e. trauma to the organ or simulating a vascular disease) (p. 2037). The EPCs are often mobilized to mediate neovascularization and endothelial replacement that contribute to healing ischemic tissues (p. 2037).

Regarding claim 81, Yoder et al. teaches that the ECFC-like cells can be high proliferation potential ECFC (i.e. HPP-ECFC) (para. 0121). 
Regarding claim 82, Yoder et al. teaches that the ECFC-like cells are derived from pluripotent stem cells (para. 0120). 
Regarding claim 84, Yoder et al. teaches that the administration results in enhanced blood flow and treats diseases via neovascularization (para. 0208-0210).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Claims 90-96 are rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (supra) in view of Chen et al. (supra) and Javed et al. (supra) as applied to 78-84 above and in further view of Baker et al. (2013. Am J Physiol Lung Cell Mol Physiol 305: L73–L81) 
Regarding claims 90-92 and 95, as discussed in the above 103 rejection the combined references of Yoder et al., Chen et al. and Javed et al. provide teachings for administering a composition comprising 
However, Yoder et al. does not teach that the ECFC’s utilized produce a conditioned media which is administered to a subject in order to treat a perfusion disorder.
Baker et al. teaches both ECFCs and ECFC conditioned media (ECFC-CM) administered to subjects as treatment for bronchopulmonary dysplasia (BPD) (Abstract). BPD is a chronic lung disease which involves disrupted growth of the pulmonary microcapillary networks which limits pulmonary blood flow (i.e. perfusion disorder; vascular disorder) (p. L73). The ECFC conditioned media was conditioned with low passage ECFCs and then injected into rats in bleomycin newborn lung injury models (p. L74-L75). 
It would have been obvious to one of ordinary skill in the art to utilize ECFC conditioned media to treat a perfusion disorder in an organ as taught by Baker et al. in the method of treating a perfusion disorder via administering ECFCs to an organ as taught by Yoder et al., Chen et al. and Javed et al. with a reasonable expectation of success. An artisan would be motivated to utilize ECFC conditioned media in place of ECFCs as both ECFC conditioned media and ECFCs are known in the art to treat perfusion disorders by the same means as ECFCs and therefore the substitution would be substituting known equivalents for the same purpose. 
Regarding claim 93, Yoder et al. teaches that the ECFC-like cells can be high proliferation potential ECFC (i.e. HPP-ECFC) (para. 0121, 

Regarding claims 96, Yoder et al. teaches that the administration results in enhanced blood flow and treats diseases via neovascularization (para. 0208-0210).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed 01/24/2022, with respect to the 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection has been withdrawn. 
Regarding the 102 and 103 rejections set forth in the previous Office Action, Applicant argues that Yoder and Baker do not teach the amended method step of identifying a subject having reperfusion injury or at risk of experiencing reperfusion injury. 
Regarding the 102 rejection of Yoder, Applicant states that Yoder is directed to ECPC-like cells and lists several conditions treated, but does not acknowledge reperfusion injury. Applicant additionally argues that in the 102 rejection in view of Baker narrows the use of ECFC-CM for bronchopulmonary dysplasia (BPD). Applicant further argues in regard to the 103 rejection that neither Yoder nor Baker alone or in combination teach that reperfusion injury is a problem which needs to be addressed nor suggest a method of treatment as the claims have been amended to recite. 
Examiner agrees that the amended claims provide new limitations not previously addressed and withdraws the previous art rejections, however, new grounds of rejection in view of the amended claims have been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632